Citation Nr: 1721118	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating prior to June 3, 2010, and to an initial rating greater than 10 percent thereafter, for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active service from April 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted entitlement to service connection for a lumbar spine disability and assigned a noncompensable rating effective October 5, 2007, and a 10 percent rating effective July 24, 2010. 

In November 2008, the Veteran testified at a Decision Review Officer hearing.  In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file. 

In August 2012, the Board remanded the issue on appeal for additional development.  Thereafter, in an October 2012 rating decision, the RO assigned a higher initial 10 percent rating effective June 3, 2010, for the Veteran's service-connected lumbar spine disability.  Because the initial ratings assigned to the Veteran's service-connected lumbar spine disability are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2016, the Board again remanded the appeal to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for further development.

Additional VA treatment records were received into the record following the February 2017 Supplemental Statement of the Case (SSOC).  To date, these records have not been reviewed by the AOJ and no waiver of AOJ jurisdiction has been submitted.  The Board finds that the Veteran is not prejudiced by the lack of AOJ review, however, because the AOJ will be able to review these records on remand in the first instance.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2016).

In May 2009, VA received the Veteran's Substantive Appeal concerning the denial of his claim of service connection for a right shoulder disorder.  The RO subsequently granted this claim in a February 2017 rating decision.  The time for initiating an appeal of this rating decision has not yet expired.  See 38 C.F.R. § 20.302 (2016).  Accordingly, an issue with respect to service connection for a right shoulder disorder is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine disability is more disabling than initially evaluated.  The Board acknowledges that this claim was remanded most recently in June 2016.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Veteran most recently was afforded a VA examination to determine the current nature and severity of his service-connected lumbar spine disability in January 2017.  Just prior to that examination, the United States Court of Appeals for Veterans Claims (Court) issued a precedential decision finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This decision establishes additional requirements which must be met prior to finding that a VA examination is adequate.  Id.  The Veteran's most recent VA examination dated in January 2017 and examinations of record prior to this date do not address adequately the Court's recent decision in Correia.  Id.  The Board notes that the recent January 2017 VA examination included objective evidence of pain on passive range of motion testing and objective evidence of pain on non-weight bearing testing of the back.  The January 2017 VA examiner did not provide measurements in degrees for the ranges of motion of the Veteran's lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing, however.  All of these measurements provided in degrees are necessary for the examination to be considered adequate under Correia.  Id.  Accordingly, the Board finds that an updated VA examination is needed before the Veteran's higher initial rating claim for a lumbar spine disability can be adjudicated.  Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected lumbar spine disability.  The claims file and a copy of this remand must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected lumbar spine disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner next is asked to state whether the Veteran's service-connected lumbar spine disability is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  The examiner also should state whether the Veteran's service-connected lumbar spine disability is manifested by neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve). 

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

If possible, the VA examiner should provide medical opinions as to the severity of the Veteran's service-connected lumbar spine disability from October 2007 to the present.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

2.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

3.  Review the claims file to ensure that the development requested in his REMAND has been completed to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a SSOC which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

